Summit County, No. 15504. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Summit County to certify its record. Appellant’s motion to file notice of appeal instanter was granted by this court on October 6,1993. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and the same is hereby, dismissed sua sponte.